Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 2,  last line, “each of the upright support elevations, andReply to Office Action dated May 26, 2021eaceee” is incomplete.  Regarding claim 3, the recitation “the upright support is freestanding from the lower anchor”  is vague and indefinite since the upright support is set forth as connected to the lower 

Claim Rejections - 35 USC § 102


Claims 1, 3, 4, 9, 10, 12-15, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US Patent no. 9644382). Turner discloses a spa accessory mounting assembly (figure 4 and illustration below) comprising: a lower anchor (2, 7, and 8, figure 4) having a horizontal foot (2) positionable under a spa (18); an upright support (4, figure 4) having a lower portion (16, figure 3) connected to the lower anchor (2), and an upper end (4, figure 2) positioned above the lower anchor (2); and an accessory mount (22) connected to the upright support (4), the accessory mount comprising an upright support engaging portion (13), and an accessory engaging portion (11), wherein the accessory mount (22) is movable relative to the upright support (4) between at least two accessory mount elevations (holes 15 of upright support 4, figure 2 allow pins 13 to engage for adjusting 22 at different elevations), and the accessory mount (22) is rigidly connectable to the upright support at each of the accessory mount elevations (15, figure 2), wherein the accessory mount (22) overlays the upright support (4) and is slidable relative to the upright support between the at least two accessory mount elevations (15), and wherein the upright support engaging portion (13) is selectively rigidly connectable to the upright support (4) at each of the at least two accessory mount elevations (15).  

    PNG
    media_image1.png
    795
    1159
    media_image1.png
    Greyscale

Regarding claim 3, Turner discloses wherein the upright support (4) is freestanding from the lower anchor (2), absent destructive fasteners for fastening the upright support to a spa.  
Regarding claim 4, Turner discloses wherein the lower anchor includes an upstanding bracket (7) extending upwardly of the horizontal foot (2), and the lower portion (16) of the upright support is connected to the upstanding bracket.  
Regarding claim 9, Turner disclosesReply to office action of September 24, 2021 the accessory engaging portion (see illustration above) extends forward of the upright support engaging portion (13).  
Regarding claim 10, Turner discloses wherein: the accessory engaging portion  comprises a mounting bracket (see illustration above) for a spa cover lifter (intended 
Regarding claim 12, wherein: the accessory engaging portion comprises an umbrella mount (the mounting bracket illustrated above).  The mounting bracket of Turner is capable of being a point of attachment for an umbrella to constitute “an umbrella mount”.  
5 	Regarding claim 13, the spa accessory mounting assembly of claim 1, Turner discloses wherein: the accessory mount comprises a towel rack (the arms with holes 23 is capable of supporting a towel to constitute a towel rack in the illustration above) extending forwardly of the upright support engaging portion (see illustration above).  
Regarding claim 14, the spa accessory mounting assembly of claim 1,Turner discloses wherein: the accessory mount comprises a spa accessory (the accessory engaging portion in the illustration above) 10extending forwardly of the upright support engaging portion.  
Regarding claim 15, the spa accessory mounting assembly of claim 9, Turner discloses wherein: the upright support engaging portion (22) comprises first and second laterally spaced apart C-channels (the three sides of the square tube of 22 contains a C-shape portion ) that receive the upright support (4) as the accessory mount slides vertically along the upright support (4).
Regarding claim 26, the spa accessory mounting assembly of claim 1, Turner discloses wherein: the accessory engaging portion (see illustration above) comprises a horizontal mounting channel (see illustration above).
Claim Rejections - 35 USC § 103
Claims 2, 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US Patent no. 9644382) in view of Staresinic (US Patent no. 8590080).  Turner discloses a spa accessory mounting assembly comprising all the claimed features of applicant’s invention as discussed above. 
Regarding claim 2, Turner does not disclose wherein 70993212Appl. No. 16/591,941 Amendment dated December 7, 2021Reply to office action of September 24, 2021the upright support is movable relative to the lower anchor between at least two upright support elevations, and the upright support is rigidly connectable to the lower anchor at each of the upright support elevations.   Staresinic teaches in an accessory mounting assembly comprising a lower anchor (52 and 12, figure 1) having a horizontal foot (52) and upstanding bracket (12), an upright support (20) is movable relative to the lower anchor between at least two upright support elevations (62), and the upright support (20) is rigidly connectable to the lower anchor at each of the upright support elevations for height adjustability.  It would have been obvious to one of ordinary skilled in the art to have modify the connection of the upright support and lower anchor of Turner such that the upright support is movable relative to the lower anchor between at least two upright support elevations, and the upright support is rigidly connectable to the lower anchor at each of the upright support elevations for addition height adjustment purposes as taught to be desirable by Staresinic.  
Regarding claim 5, in the combination of Turner and Staresinic above, Staresinic teaches wherein: the lower portion of the upright support (20) is slidable relative to the upstanding bracket (12) between the at least two upright support elevations (62).  
Regarding claim 6, in the combination of Turner and Staresinic above, Staresinic teaches, wherein: the lower portion of the upright support (20) is received in the upstanding bracket (12) when the upright support is rigidly connectable to the lower anchor.  
Regarding claim 16, in the combination of Turner and Staresinic above, Staresinic teaches, wherein: the lower anchor (12 and 52) has a height of between 15% and 50% of a height of the upright support (20).   

Response to Arguments

Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. Applicant’s basic argument that the amended language of claim 1 overcome the rejection under Turner is not persuasive.  As discussed above, Turner does meet the limitations of the new amended language.  The previously cited art to Staresinic teaches providing upright support elevations to the connections of the upright support and lower anchor for additionally height adjustability.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate stands and/or accessory holders of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





khc